Appeal dismissed, without costs and without prejudice. The custody of the children was awarded to the father by an order under a previous writ, made by Mr. Justice Fawcett. There is no proof of a change of condition since that time. Under the circumstances, the writ should have been dismissed; but the order from which the appeal has been taken was entered by default, and this requires a dismissal of the appeal without prejudice to a motion to open the default. Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur.